Active dialogue with citizens on Europe (short presentation)
The next item is the report by Mr Hegyi, on behalf of the Committee on Culture and Education, on Active dialogue with citizens on Europe.
Europe is the promised land for people from distant continents or the Balkans who wish to join Europe. At the same time, Europe is in many respects the symbol of disappointment, of boredom or of bureaucracy for those who are already inside the gate: EU citizens, whether opinion-shaping intellectuals or ordinary citizens.
When I received the report, I began to read it with great enthusiasm. I must say, my enthusiasm declined to some extent by the end, since I myself realised how many obstacles there are to engaging in active dialogue with citizens, and how far removed the bureaucratic machinery of the European Union is from the daily lives and wishes of its citizens. In any case, I realised thanks to the report that - perhaps unsurprisingly - the lower the educational level or status of our citizens, the less they understand integration and the more eurosceptical they are.
I think, therefore, and this is the most important part of my report, that beyond young people - who can easily be won over to the cause of European integration via educational means - we should primarily target those whom we have so far not been able to reach. This includes inhabitants of small villages, the working classes, pensioners, and generally those of more modest means and circumstances. We need to try somehow to communicate to them the idea of Europe and the values of European unity.
In my report I recommend that many more students be enabled to obtain an Erasmus scholarship than is currently the case; a separate proposal to this effect has been drawn up by the youth branch of the Hungarian Socialist Party. Only a small percent of Hungarian university students are able to take advantage of this student exchange programme, although it would be desirable for everyone who obtains a university degree to have spent at least half a year studying abroad.
My own idea was that there should be a unified, one-year common European curriculum in history teaching. Students should study the same European history in all 23 official languages and all 27 Member States for at least one year. The Commission did not lend much support to this proposal, and included a watered-down version of it in its text.
I suggested, based on the recommendation of Hungarian university teachers, that we create a European open university, in other words a sort of 'Volkshochschule', a popular community college. European citizens should be able to enrol anywhere in Europe, regardless of their school certificates or diplomas, for a relatively freely structured training programme that offers education in the history of the European Union and of its creation and workings.
It has long been the wish of Members of the European Parliament, their desire but one might also say their demand, that Euronews, which is funded - at least in part - by EU money, should broadcast programmes in each Member State's official language. There is something absurd about the fact that Euronews broadcasts in Arabic or Russian but not in Hungarian or in some other Member States' languages. I am sad to report, by the way, Commissioner - I presume that you are hearing this for the first time - that cable television packages in Budapest have dropped the English-language Euronews, and are offering a Chinese-language programme instead, for unfortunately there is more demand for Chinese television than for Euronews, given that the latter is not broadcast in Hungarian, whereas there is a considerable number of Chinese people living in our country now.
There was much debate, and I would like to inform the Commissioner, if he is present, that I would also have liked to recommend that European Union officials be able to communicate with the media more openly than has hitherto been the case. The problem, however, is that often there is no one who can competently explain the Commission's position, and therefore only the opinion of its opponents is heard.
Finally, as my time is up, my last sentence is that I recommended that local non-governmental organisations become involved in EU campaigns, for these are much better acquainted with local communities, and know the language in which they can reach their populations.
Mr President, allow me just a small but completely personal digression that has nothing to do with the question that my colleague asked. I do not fully understand your desire to see NGOs participate in the election campaign. I do not understand, but I will pass on this request to my colleague.
The current political and economic situation is obviously increasing the need for an active dialogue with the citizens. The latter must be informed of the changes to the European Union that have a direct or indirect effect on their daily lives and in which they must be able to be involved.
This has formed the basis of the Commission's work during the last four years. I very much welcome the report by Mr Hegyi entitled 'Active dialogue with citizens on Europe'. We are striving to give the citizens of the 27 Member States of the European Union a wide range of basic information on the European Union, so that they can not only understand how the European Union could help to respond to the major challenges facing Europe and the world today, but also exchange and share their opinions on this issue.
We are also looking to create many more accessible forums in which to pursue this debate, using all the resources and all the technologies available today: in on-line forums, via the media and at local level.
Whilst agreeing with a number of the recommendations set out in the report, my colleague is unable to support the idea that communication has not worked up until now. She also says that, whilst our communication has certainly improved over recent years, we still have to be realistic about what can be achieved with a budget of only EUR 100 million for 27 Member States, 23 languages and almost 500 million people.
In addition, the Commission can certainly not be alone in communicating with the citizens on the issue of Europe. A collective effort from all the institutions and all the Member States is needed. This is why we have negotiated an agreement with the Member States and with Parliament for joint communication on Europe. This political agreement entitled 'Communicating Europe in Partnership' was signed on 22 October 2008. This is the first time that the institutions of the Member States of the European Union have made a common commitment jointly to communicate on Europe with the citizens of the European Union. It is important for us now fully to implement this agreement. I am in complete agreement about the importance of the process for consulting the citizens and about the need to extend the dialogue to all levels of society.
Regular dialogue between the Commission and representatives of civil society began over thirty years ago. It takes account of the policy of openness and inclusion that the Commission has been applying for many years and illustrates the great variety of fields of action and the diversity of the parties involved.
I would like to stress that cooperation between the Commission's delegations and Parliament's information offices in the Member States is working very well overall.
The forthcoming European elections are a very good example of the political will of these two institutions to cooperate in order to establish joint communication priorities.
As regards the need for information at local and regional levels, aimed particularly at young people, first-time voters and women, I note with satisfaction the congratulations the Commission has received for the choice of projects under Plan D.
I will take this opportunity to announce that the Commission also intends, in the context of the European elections, to run special activities in the framework of the Debate Europe Plan D initiative. As for the creation of a new website and the establishment of links with local television stations, I would like to say that the Commission is in the process of creating networks of radio and television operators that will broadcast programmes on European issues. Once they are all up and running, these networks, together with Euronews, will reach between 60 and 90 million citizens each week in all the languages of the European Union.
As for the importance of introducing courses in European law and European history into the school curriculum, the Commission shares the opinion that young people should be taught the essential facts about the European Union at school. We hope that the Member States will follow up this suggestion on this important issue.
There are many other interesting recommendations that are worthy of our attention, but unfortunately we have only a limited amount of time.
Allow me to conclude by returning to an essential aspect of the framework of efforts made by the Community institutions: effective communication is possible only with the close cooperation of all the parties involved. The Commission appreciates the unfailing support it receives from Parliament. For my part, I applaud your personal commitment as a member of the European Parliament.
The presentation is closed.
The vote will take place on Tuesday, 24 March 2009.
Written Statements (Rule 142)
in writing. - This is one of the most important issues which needs to be addressed. The European population doesn't feel that they are European citizens. The concept of citizenship of the EU is still unclear whilst the citizenship of the individual nationality remains predominant.
Most citizens do not feel part of the process and they view the European Union as an institution apart. Positive reconnecting includes enhanced dialogue between the citizens and the European institutions, the need to ratify the Lisbon Treaty, the importance of a consultation process and joint open debates.
A year ago in April 2008 we came up with the idea 'Debate Europe' which gives an opportunity to break the often artificial divide between national and European issues.
At the end of the day, however, the citizens of Europe must have a clear idea of the direction which the European process is to take. There are two approaches which cannot continue to exist in parallel. A choice has to be made. Are we for a fully integrated Union or are we for a fine running of the present status quo. When citizens see their governments wavering from one to the other, who can blame them if they feel alien to the process itself?
Gyula Hegyi's report sheds light on an important contemporary problem. The ratification of the Lisbon Treaty, which is a guarantee of a more effective, democratic European Union, was rejected by the Irish in a referendum. Since then, this has been the source and origin of uncertainty and disorientation in Europe.
We must make it possible for European citizens to have a more effective voice in shaping European Union policies. To do so, appropriate education is needed, for there is greater opposition to integration among those with low levels of education. For instance, it is essential to provide education in general EU and citizenship knowledge in open universities or as part of secondary school curricula. It is important for people to know their rights, to know that the EU is not working above their heads, but with them. We need to ensure that appropriate information sources are made available in the less developed regions. The guarantor of a functioning democracy is not the bureaucracy but the citizens themselves - this is the core of democratic culture. It is indispensable that the media help develop communication between institutions and citizens, as well as communication among citizens.
We cannot expect responsible decisions, or any decisions at all, on the part of citizens, if we do not provide them with suitable information. Providing information is our responsibility and our duty, whereas decision making is the citizens' right. This May it will be five years since Hungary joined the European Union, and we can already see that the European Union is not faceless, but that the EU is us, the sum of all individual citizens. We need to know that decision making is in our hands. So let us take advantage of this opportunity.
in writing. - (FI) My thanks go to the rapporteur for an excellent job. To his credit, he raises many important aspects and problems associated with the interaction between the EU and its citizens.
The EU is not the number one favourite with the people in any of the Member States of the Union. The Irish referendum last July seemed to show that the Irish, at least, did not want more Union. For some reason the negative messages and fears of the state getting swallowed up by a faceless Brussels get across better than any news about all the good the Union has achieved. The great unknown is always too easy a threat, and it is easy to join that particular chorus.
A stronger commitment on the part of individuals and NGOs to all the activities of the Union would make it more acceptable. With regard to legal issues in particular, individuals and organisations should be given more scope for having an influence and expressing their opinion at all stages of the legislative process.
The rapporteur also mentions an interesting fact in regard to the most recent EU referendums: that women voted against the EU more often than men. Obviously, for some reason women in particular feel the EU is somehow alien to them.
One reason is obvious: the Union has a very male face. The President of the Commission is a man, as are almost 70% of the Commissioners. Likewise, it is a man that strikes the gavel of the President of the European Parliament and a man that is Chairman of most of the parliamentary committees. It is important that gender equality is implemented as much as possible in the forthcoming term when 'top' posts in the EU are being filled. At least one woman should be appointed to these.
Active dialogue with civil society is the most important way to bolster the Union's legitimacy.
As always, the approaching European Parliament elections make the issue of the level of information provided and deficiencies in the dialogue with citizens, specifically at a European level, very topical.
In this context, I welcome the motion for a resolution for active dialogue with citizens, which underlines the importance of involving European institutions, the trans-European education system and the mass media. The rejection of the Constitutional Treaty in France and Holland and Ireland's opposition to the Treaty of Lisbon expressed through a referendum have highlighted that initiating a campaign targeted at citizens with a lower level of education is a viable and necessary strategy, which I fully support.
Given the increased level of Internet access in the European Union's Member States, we should deploy this tool and use it to make dialogue with citizens more effective. This could allow people's opinions to be recorded, which would be evaluated later on and incorporated as part of our decision-making process. I also think that the EU's history, the way it works and citizens' rights should feature as basic components in the curriculum at European level.
I therefore strongly believe that the conditions can be guaranteed for a coherent dialogue with citizens, which will deal with Europe and the European Union from a different perspective, based on accurate information and knowledge.
Ladies and gentlemen, I would like to congratulate Mr Hegyi on his wonderful report which I am sure will make a vital contribution to initiating civil dialogue in the European Union.
The successful achievement of the European institutions' overall communication priorities in partnership with Member States will be an important step towards making the European Union's citizens better informed. Only well-informed Europeans can make use of the opportunities offered to them and take part in an active dialogue on Europe. We have all witnessed the consequences resulting from the problems with ensuring people are kept informed: 'No' votes in referendums and the blocking of European development.
As chairwoman of a citizens association in Bulgaria, I strongly believe that getting citizens involved in the decision-making processes will give them the opportunity to contribute directly to the political process at EU level. I believe that this is one of the important areas which must be quickly reformed and improved.
I believe that this report will enable the European Parliament to give the necessary guidelines and recommendations to the other institutions, but also to the civil organisations because citizens are the key element in Europe's future development. Without their cooperation and involvement, it will be impossible for us to achieve the objective which we have set ourselves.